Name: Commission Regulation (EC) No 703/2001 of 6 April 2001 laying down the active substances of plant protection products to be assessed in the second stage of the work programme referred to in Article 8(2) of Council Directive 91/414/EEC and revising the list of Member States designated as rapporteurs for those substances
 Type: Regulation
 Subject Matter: marketing;  health;  deterioration of the environment;  means of agricultural production;  economic geography
 Date Published: nan

 Avis juridique important|32001R0703Commission Regulation (EC) No 703/2001 of 6 April 2001 laying down the active substances of plant protection products to be assessed in the second stage of the work programme referred to in Article 8(2) of Council Directive 91/414/EEC and revising the list of Member States designated as rapporteurs for those substances Official Journal L 098 , 07/04/2001 P. 0006 - 0013Commission Regulation (EC) No 703/2001of 6 April 2001laying down the active substances of plant protection products to be assessed in the second stage of the work programme referred to in Article 8(2) of Council Directive 91/414/EEC and revising the list of Member States designated as rapporteurs for those substancesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(1), as last amended by Commission Directive 2001/21/EC(2),Having regard to Commission Regulation (EC) No 451/2000 of 28 February 2000 laying down the detailed rules for the implementation of the second and third stages of the work programme referred to in Article 8(2) of Directive 91/414/EEC(3), and in particular Article 5(2) and (6) thereof,Whereas:(1) Producers wishing to secure the inclusion in Annex I to Directive 91/414/EEC of active substances which were already on the market on 26 July 1993 and which were listed in Annex I to Regulation (EC) No 451/2000 were required to notify the relevant rapporteur Member State of this wish by 31 August 2000 at the latest.(2) Rapporteur Member States have reported to the Commission on whether such notifications satisfied the criteria for admissibility referred to in Part 1 of Annex V to Regulation (EC) No 451/2000, as required by Article 5(1) of that Regulation.(3) The Commission in conjunction with the Standing Committee on Plant Health has further reviewed those notifications in order to establish whether they were received by rapporteur Member States before the deadline and whether they satisfy the criteria for admissibility.(4) A decision should therefore be taken determining the active substances to be evaluated in the framework of the Regulation and the persons entitled to act as notifiers for those substances.(5) The designation of Member States as rapporteurs for the second stage of the work programme provided for in Article 8(2) of Directive 91/414/EEC was set out in Article 4(1) and Annex I to Regulation (EC) No 451/2000. In view of certain inbalances that have appeared following examination of the requests for inclusion in Annex I, the role of rapporteur in respect of certain active substances should be transferred to a different Member State.(6) In order to ensure that the review required under Article 8(2) of Directive 91/414/EEC can be completed in a timely manner, a time limit should also be set for the submission to the rapporteur Member State of the dossiers and other technical or scientific information, required pursuant to Regulation (EC) No 451/2000.(7) The names and addresses of the producers who have presented a notification satisfying the above mentioned requirements should be published in order to ensure that contacts can be made for presenting collective dossiers.(8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS REGULATION:Article 11. The list of active substances which will be assessed in the framework of Regulation (EC) No 451/2000 is set out in column A of Annex I to this Regulation.2. The Member State designed as rapporteur Member State for each of the substances referred to in paragraph 1 is indicated in column B of Annex I to this Regulation against the corresponding active substance.3. The producers who have, in due time submitted notification in accordance with Article 4(2) of Regulation (EC) No 451/2000 are listed in column C of Annex I to this Regulation, by a three- or five-letter code, against the corresponding active substance. The name and address of each producer is identified for each code in Annex II to this Regulation.Article 2The time limit referred to in Article 5(4)(c) and (d) of Regulation (EC) No 451/2000 for the submission to the rapporteur Member State of the dossiers and the other relevant information is set at 30 April 2002.Article 3This Regulation shall enter into force on 1 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 69, 10.3.2001, p. 17.(3) OJ L 55, 29.2.2000, p. 25.ANNEX IList of active substances (column A), rapporteur Member States (column B) and notifying producers (code identification) (column C)PART A: ANTICHOLINESTERASE ACTIVE SUBSTANCES>TABLE>PART B>TABLE>ANNEX IIList of notifying producers' code identifications, names and addresses>TABLE>